Order entered July 9, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00659-CV

                         NANCY JEAN PETTERSON, Appellant

                                            V.

   TOMMY CANSLER, TCCI LAND DEVELOPMENT INC., AND INDEPENDENT
                          BANK, Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-11147

                                         ORDER
       Based on the Court’s opinion of this date, we DENY as moot appellant’s motion for

extension of time under TRAP 26.3.


                                                    /s/   LESLIE OSBORNE
                                                          JUSTICE